Citation Nr: 1105469	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-37 509	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1947 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
that denied the above claim.

In October 2006, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In April 2008, the Board remanded the present matter for 
additional development and due process concerns.  Due to 
noncompliance with the remand directives, the Board remanded the 
present matter again in July 2009 for additional development and 
due process concerns.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

Squamous cell carcinoma had its onset during active service.


CONCLUSION OF LAW

Squamous cell carcinoma was incurred as a result of the Veteran's 
active service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

As an initial matter, the RO has previously granted service 
connection for seborrheic dermatitis.  This is a separate and 
distinct disability from the currently claimed squamous cell 
carcinoma on appeal and is therefore not considered in this 
decision.

Service treatment records show that in April 1961, the Veteran 
was treated for brown pigmentation over the bridge of his nose, 
which had been present for one year.  The lesion was found to be 
very early keratosis.  In January 1968, the Veteran was diagnosed 
as having verruca valgus on the tip of his nose, which had been 
present for two months.  Later in January 1968, the Veteran was 
treated for a wart on the left tip of his nose.  Subsequent 
examinations in July 1969 and July 1974 reveal that the Veteran's 
skin condition was normal.  In December 1966, the Veteran was 
reported to work outside at sea bases setting up vans and 
antennas and had photophobia from the sun.  

Following service, the Veteran reported in an Agent Orange 
questionnaire dated December 1984 that he was treated for brown 
benign skin growths during service and had about ten or twenty 
new growths since separation.  

During a January 1997 VA examination, the Veteran was reported to 
have light sensitive skin that was sensitive to ultraviolet 
radiation and had a number of lesions in addition to seborrheic 
keratosis.  The examiner noted that he had a wart removed in 
1968.  The Veteran reported having soft tissue sarcoma, which the 
examiner stated was probably the same lesion that was referred to 
as a wart in the claims file.  The examiner found that a 
diagnosis of sarcoma was difficult to accept as the lesion was 
removed a long time ago without any recurrence.  On physical 
examination, the Veteran did have a number of lesions that were 
reactive disease secondary to exposure to sunlight including 
actinic keratosis; however, no true lesions were found that were 
basal cell or sarcomatous.  

VA treatment records show that in September 1998, the Veteran was 
diagnosed as having multiple actinic keratoses and irritated 
seborrheic keratosis.  During private medical treatment in June 
1981, the Veteran was diagnosed as having a history of basal cell 
carcinoma.  A July 2002 VA treatment report noted rough spots on 
the Veteran's scalp, nose, and left ear and a new hyperpigmented 
lesion on his left cheek.  The Veteran was diagnosed as having 
actinic keratoses on the scalp and left ear and seborrheic 
keratosis on the left cheek.  In November 2003, the Veteran was 
again treated for actinic keratoses of the face, ears, scalp, and 
right arm.

In January 2005, the Veteran was afforded a VA examination.  The 
Veteran reportedly had skin cancer on his face since 1963 in the 
Philippines.  He had a series of actinic keratoses burned from 
his scalp and prior to December 25, 2004, he had five areas 
removed.  The examiner noted that squamous cell was removed from 
the bridge of the Veteran's nose during VA treatment in August 
2004.  Following a physical examination, the Veteran was 
diagnosed as having squamous cell cancer affecting the bridge of 
his nose and actinic keratosis.  The examiner stated that she 
could not exclusively state that the Veteran's skin conditions 
were a direct result of Agent Orange exposure.  However, she did 
opine that there was as least as likely as not a probability that 
Agent Orange exposure had rendered him prone to squamous cell 
carcinoma on the bridge of the nose.  

In June 2008, the Veteran was afforded a VA examination by a 
nurse practitioner.  The Veteran gave a history of skin cancer 
and removal of lesions while in service.  Following a review of 
the claims file and physical examination, the Veteran was 
diagnosed as having verruca vulgaris/wart, seborrheic keratosis, 
actinic keratosis, and squamous cell cancer.  The examiner stated 
that squamous cell cancer was related to actinic keratoses.  The 
examiner opined that actinic keratoses were not related to 
service as the Veteran was not diagnosed with this condition 
while in service.  The examiner further explained that she could 
not say that actinic keratoses was removed while the Veteran was 
in service when there was documentation in the claims file 
showing a diagnosis of verruca vulgaris, which did not lead to 
squamous cell carcinoma.  In addition, the examiner stated that 
she could not say that either actinic keratosis or squamous cell 
cancer were related to Agent Orange exposure.  In a December 2008 
addendum, the examiner stated that she could not resolve the 
issue of whether squamous cell carcinoma was related to service 
without resort to mere speculation.  

Pursuant to the Board remand, the Veteran was afforded another 
examination in October 2009.  The Veteran reported having lesions 
while in the Philippines in 1962 and 1963 and spent hours in the 
sun with no sun protection during his time in Southeast Asia.  He 
had diffuse actinic keratosis of the face, arms, chest, and back 
for years.  In 2002, he was diagnosed as having squamous cell 
carcinoma of the nose.  Following a review of the claims file and 
physical examination, the Veteran was diagnosed as having 
squamous cell carcinoma of the face and diffuse actinic 
keratosis.  The examiner opined that the Veteran's skin cancer 
was most likely caused by or a result of conditions he was 
exposed to while in service.  As a basis for this opinion, the 
examiner stated that the Veteran reported treatment for pre-
cancerous lesions while on active duty in the same area that 
developed into squamous cell carcinoma after separation.  In 
addition, he was likely extensively sun-exposed while serving in 
Southeast Asia, which is a serious risk factor for developing 
precancerous actinic keratosis and he had no other significant 
risk factors in his post-military professional or personal 
activities.

The Veteran claims that his squamous cell carcinoma was caused by 
exposure to Agent Orange while he was in Vietnam.  A veteran is 
entitled to a presumption of service connection if he is 
diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  
Regulations pertaining to Agent Orange exposure have expanded to 
include all herbicides used in Vietnam.  Unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.313a.  Under the 
authority granted by the Agent Orange Act of 1991, the Secretary 
of VA specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.  The diseases for which service 
connection may be presumed due to an association with exposure to 
herbicide agents include chloracne or other acneform diseases 
consistent with chloracne and soft-tissue sarcoma other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or mesothelioma.  
38 C.F.R. § 3.309(e).

Although the Veteran did serve in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, the Veteran's 
diagnosed squamous cell carcinoma is not a presumptive disability 
based on exposure to Agent Orange.  The Secretary of the 
Department of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

Although service connection is not warranted by the above 
presumption, the Board finds that service connection is warranted 
for squamous cell carcinoma on a direct basis.  


Under the benefit-of-the-doubt rule, for the Veteran to prevail, 
there need not be a preponderance of the evidence in his favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence must 
be against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Service treatment records show that the Veteran was treated 
several times for skin lesions and in the December 1984 Agent 
Orange Questionnaire he reported having several more lesions 
following service; demonstrating continuity of sypmtomatology.  
The June 2008 examiner found that squamous cell cancer was 
related to actinic keratoses, but opined that actinic keratoses 
was not related to service as the Veteran was not diagnosed with 
this condition while in service.  The examiner, however, did not 
address the April 1961 service treatment record which shows that 
the Veteran had early keratosis.  The January 2005 examiner did 
find that Agent Orange exposure had rendered the Veteran prone to 
squamous cell carcinoma.  Furthermore, the October 2009 VA 
examiner opined that the Veteran's skin cancer was most likely 
caused by or a result of conditions he was exposed to while in 
service.  This definitive opinion was based on the Veteran's 
competent and credible history, which are supported by the 
evidence of record and internally consistent, and a review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331).  Based on 
the careful review of the evidence of record, the Board finds 
that there is sufficient positive evidence of record to support a 
finding that the evidence is at least in relative equipoise.  
Thus, service connection for squamous cell carcinoma is 
warranted.  

Notice and Assistance

The Board notes that the duty to notify and assist has been met 
to the extent necessary to grant the claim for service connection 
for squamous cell carcinoma.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in 
deciding his claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  



ORDER

Service connection for squamous cell carcinoma is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


